NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                              Nos. 09-4650 & 12-1789
                                _______________

          NASER HASHEM SULEIMAN ASHISH; HAMAM N. ASHISH,

                                              Petitioners

                                         v.

                ATTORNEY GENERAL OF THE UNITED STATES

                                           Respondent
                                 _______________

                      On Petition for Review of a Final Order
                       of the Board of Immigration Appeals
                  Immigration Judge: Honorable Frederic G. Leeds
                     (Nos. A097-847-412 and A070-868-799)
                                _______________

                     Submitted Under Third Circuit LAR 34.1(a)
                                November 14, 2012
                                _______________

         Before: AMBRO, BARRY, and VAN ANTWERPEN, Circuit Judges

                          (Opinion filed: January 07, 2013)
                                 _______________

                                    OPINION
                                 _______________

AMBRO, Circuit Judge

      In these consolidated cases, Petitioners Naser Hashem Suleiman Ashish and

Hamam N. Ashish seek our review of an Immigration Judge’s 2009 removal order and

                                         1
the Board of Immigration Appeals’ final decision affirming the IJ’s later denial of their

petition to reopen.

       Because we write for the parties, who are familiar with the lengthy procedural

history of this case, we recite only those facts necessary for our decision. Petitioners

conceded their removability in the course of removal proceedings but together sought

asylum, withholding of removal, and protection under the Convention Against Torture.

In 2007, an IJ granted Petitioners’ asylum petition. The Government appealed the IJ’s

ruling to the BIA. While the BIA was considering the appeal, Petitioners left the United

States to tend to Naser’s wife (Hamam’s mother), who was undergoing treatment for

cancer.

       The BIA then remanded Petitioners’ case to the IJ for further factual findings.

Petitioners applied to the Department of Homeland Security for advanced parole so they

would be able to reenter the United States and pursue their case. This application was

denied. In 2009, the IJ entered removal orders in absentia, holding that Petitioners

abandoned their request for relief from removal by failing to ensure their ability to reenter

the country. They sought our review of the IJ’s orders in case No. 09-4650.

       While that petition was pending before us, Petitioners filed a motion with the IJ to

reopen their case and rescind the removal orders. In 2010, the IJ denied this motion and

Petitioners appealed to the BIA. We granted the Government’s request to hold the No.

09-4650 petition in abeyance while the BIA reviewed the IJ’s refusal to reopen

Petitioners’ case. In February of 2012, the BIA affirmed the IJ’s order and dismissed the

appeal. The BIA concluded that there was no reason to reopen Petitioners’ case because

                                             2
their applications for relief from removal were moot, as they had left the United States.

Petitioners sought our review of that decision in case No. 12-1789.

       We combined the two cases and, after supplemental briefing by the parties, now

dismiss the No. 09-4650 petition and deny the No. 12-1789 petition.

       When Petitioners filed the No. 09-4650 petition challenging the IJ’s 2009 removal

order, it was unclear if they had exhausted their administrative remedies (because the

post-departure ban of 8 C.F.R. § 1003.2(d) prevented them from seeking further

administrative review) and thus whether we had jurisdiction to hear the case. Pursuant to

our recent holding in Prestol Espinal v. Attorney General, 653 F.3d 213, 218 (3d Cir.

2011), the post-departure ban did not prevent Petitioners from filing a motion to reopen

with the IJ and appealing to the BIA. Hence we hold that Petitioners did not exhaust their

administrative remedies prior to filing petition No. 09-4650 for review and we lack

jurisdiction to review it. 8 U.S.C. § 1252(d)(1).

       That jurisdictional bar is not at issue in No. 12-1789, the petition for review of the

BIA’s 2012 decision upholding the IJ’s refusal to reopen Petitioners’ case.1 When the

BIA issues its own decision, it is that decision, not that of the IJ, we review. Hanif v.

Att’y Gen., 694 F.3d 479, 483 (3d Cir. 2012). We review the BIA’s denial of a motion to

reopen for abuse of discretion and will reverse only if it is “arbitrary, irrational, or

contrary to law.” Patel v. Att’y Gen., 639 F.3d 649, 651 (3d Cir. 2011).



1
 The Government argues that we should dismiss this petition because Petitioners do not
challenge the BIA’s 2012 decision. Although we agree that Petitioners’ brief focuses on the IJ’s
decision, we nonetheless address the merits of the BIA’s decision.
                                               3
       In order to seek asylum, withholding of removal, or protection under the

Convention Against Torture, an alien must be present in the United States. 8 U.S.C. §§

1158(a)(1), 1231(b); see also 8 C.F.R. § 208.8. Petitioners are not, and thus the BIA’s

decision to deny their petition to reopen in order for them to pursue these protections was

not arbitrary, irrational, or contrary to law. Petitioners argue that they cannot reenter the

United States because the DHS unfairly denied their applications for advance parole. We

do not have jurisdiction to review the Attorney General’s exercise of discretion in

decisions to grant or deny parole, 8 U.S.C. §§ 1182(d)(5)(A) & 1252(a)(2)(B)(ii), nor can

Petitioners claim a due process violation for the denial of this discretionary relief.

Hernandez v. Gonzales, 437 F.3d 341, 346 (3d Cir. 2006) (“Aliens who seek only

discretionary relief . . . have no constitutional right to receive that relief.”). In this

context, we cannot find that the BIA’s decision was an abuse of discretion.

       We thus dismiss the petition in No. 09-4650 and deny the petition in No. 12-1789.




                                                4